Citation Nr: 1822663	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  14-37 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for end-stage renal disease.

4.  Entitlement to a compensable rating for residual effects of a left hand injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and MCK


ATTORNEY FOR THE BOARD

E. Jones III, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from November 1998 to November 2002.

This matter is before the Board of Veterans' Appeals (Board) on appeal of February 2012 and November 2014 rating decisions of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In November 2017, the Veteran testified at a Board hearing; a transcript of the hearing is associated with the claims file.

The issues of entitlement to service connection for hemorrhoids and entitlement to a compensable rating for the residual effects of a left hand injury are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's hypertension was not incurred in or caused by active service, nor did it manifest within one year of separation from service.

2.  The Veteran's end-stage renal disease was not caused or aggravated by a service-connected disability.



CONCLUSIONS OF LAW

1.  The criteria to establish service connection for hypertension have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.07, 3.09, Diagnostic Code 7101 Note 1 (2017).

2.  End-stage renal disease is not proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran seeks service connection for hypertension and end-stage renal disease.  He contends that hypertension began during service and end-stage renal disease is caused or aggravated by hypertension. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection requires evidence of: (1) a current disability; (2) a disease or injury in service, and (3) a relationship or nexus between the current disability and service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Additionally, where certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.   

Service connection may also be awarded for any disability which is proximately due to or the result of, or is otherwise aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310.

The Board will assess both medical and lay evidence.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may include statements conveying sound medical principles found in medical treatises, and may also include statements from authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A layperson is not generally capable of opining on matters requiring medical knowledge.  38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C. § 7104(a).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.102, 4.3.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Hypertension

The Veteran contends that his currently diagnosed hypertension began in service.

For VA compensation purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.  Note (1) provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.

VA treatment notes show a current diagnosis of hypertension.  

With regard to an in-service event, the Veteran's service treatment records show high blood pressure but no diagnosis of hypertension (i.e. clinically sustained high blood pressure).  The Veteran had a number of diastolic blood pressure readings over 90, but the majority of his diastolic readings fell under 90, so the regulatory definition of hypertension is not met.  The record does not show that hypertension manifested within one year of service, and there is likewise no evidence of continuity of symptomatology since service.

Based on this evidence, the October 2011 VA examiner opined that the Veteran's hypertension is less likely than not related to service.  The Board finds that the examiner's opinion is competent and credible, and as such, is entitled to significant probative weight.  His opinion was rendered after reviewing the Veteran's claims file, which included service treatment records; soliciting a medical history from the Veteran; and conducting a physical examination of the Veteran.  The VA examiner provided the facts and rationale on which he based his opinion.  The probative value of the VA examiner's opinion is further bolstered by its consistency with the evidence in the claims file.

The Veteran submitted a 2017 statement from P.P, his physician.  Dr. P opined that it was his opinion the hypertension was at least as likely as not related to his hypertension.  The rationale was the veteran reported longstanding hypertension during his time in service. 

The Board carefully considered the 2017 opinion of Dr. P.P.  While it is clear that Dr. P. intended to link the condition to service, the rationale for the opinion was based solely on the Veteran's report.  A medical opinion based only upon a self-reported history may not be dismissed merely because its history arises from a claimant. See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  An opinion based on an inaccurate history may, however, be granted little to no probative weight, as is the case here. See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate or unsubstantiated factual basis).  As outlined above, the Veteran's service treatment records document some elevated blood pressure readings but do not reflect a diagnosis of hypertension or even reflect readings that would meet VA's definition of hypertension.  Accordingly, the opinion is less probative.

Although the Veteran has a genuine belief that his current hypertension is connected to service, he does not possess the medical expertise necessary to diagnose hypertension or opine as to the etiology of the condition.  A layperson is not generally competent to opine on matters requiring medical knowledge.  38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Determining the etiology of hypertension is a complicated medical question which may be multi-factorial and involves interpretation of clinical tests to determine  cause, assess damage and identify risk factors. See, The Merck Manual, §7, Chapter 71, 604-606 (18th ed.  2006)(explaining primary versus secondary hypertension, noting different risk factors, and discussing types of tests  that can be performed in the work-up of a patient with hypertension). As such, there is no competent medical evidence to establish a nexus between the Veteran's current hypertension and service.

The Board finds that the preponderance of the evidence is against a finding that the Veteran's hypertension is related to service.  The benefit of the doubt rule therefore does not apply.

End-Stage Renal Disease

The Veteran argues that end-stage renal disease was caused by hypertension, for which he has requested service connection.  Because the Board finds that hypertension is not connected to service, renal disease cannot be service connected based on its relationship to hypertension.

Service treatment records do not show a diagnosis of renal disease or symptoms of renal disease.  Treatment notes reflect a diagnosis of renal failure due to hypertension in June 2010, more than seven years after service.  The Veteran does not argue that renal disease manifested in service or within a year of service, or that he has had continuous symptoms of renal disease since service, nor does the evidence suggest a relationship to service.  He does not argue that renal disease was caused or aggravated by any of his service-connected disabilities and the evidence also does not support such a theory.  

The Board therefore finds no basis on which end-stage renal disease may be service connected.


ORDER

Service connection for hypertension is denied.

Service connection for end-stage renal disease is denied.  


REMAND

This case requires remand for additional medical development.

With regard to hemorrhoids, service treatment records show diagnoses of internal and external hemorrhoids.  At a VA examination in November 2014, the Veteran denied current hemorrhoids but stated he had had a flare-up six months prior that he treated with dietary changes and Preparation H.  On examination, he had no external hemorrhoids.  The examiner did not render an opinion about the relationship between any current diagnosis and the Veteran's in-service hemorrhoids.  At the hearing, the Veteran testified that he continues to experience occasional symptoms but treats them himself rather than seeking medical attention.  Given the Veteran's in-service diagnosis of internal hemorrhoids and his reports of ongoing symptoms, an examination is needed to discover the cause of the Veteran's symptoms and render an opinion as to whether that cause is related to service.

Regarding residuals of the Veteran's left hand injury, the Veteran testified at the hearing that he experiences pain at the base of the middle, ring, and little fingers on his left hand, and that a doctor told him this could be caused by nerve damage to his hand.  He reported worsening symptoms of constant pain-particularly when weather is cold or rainy, difficulty gripping, difficulty opening jars, and frequently dropping objects.  An additional examination is needed to assess the possibility of nerve damage related to the Veteran's service-connected hand injury.

Accordingly, the case is REMANDED for the following actions:

1.  After contacting the Veteran and/or his representative to obtain the appropriate authorizations and inquire about any outstanding relevant medical records not currently in the file, request treatment records from any source the Veteran identifies and obtain any VA treatment records not currently in the claims file.  If any records sought are not obtained, a written statement to that effect should be incorporated into the record.

2.  Arrange for the Veteran to undergo a VA examination to evaluate hemorrhoids.  The examiner should review the entire claims file, including the hearing transcript.  All indicated studies, tests, x-rays, and evaluations deemed necessary should be performed, including-if necessary-testing to confirm the presence of internal hemorrhoids or otherwise discover the cause of the Veteran's rectal bleeding.

The examiner should provide an opinion as to whether any currently diagnosed digestive or gastrointestinal disability is at least as likely as not related to service.  If an ulcer is a currently diagnosed disability, the examiner should also provide an opinion as to whether it was chronic in service; whether it manifested to a compensable degree within the presumptive period of one year following service; or whether there is continuity of symptomatology from the Veteran's in-service injury.

The examiner must provide a clear rationale for all opinions.  

3.  Arrange for the Veteran to undergo a VA examination to evaluate the severity of his left hand disability.  The examiner should review the entire claims file, including the hearing transcript.  All indicated studies, tests, x-rays, and evaluations deemed necessary should be performed, including-if necessary-testing to evaluate the possibility of nerve damage.

The examiner should comment on the claimant's lay statements regarding his hand symptoms, including pain, difficulty gripping, and frequently dropping objects.

The VA examiner should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the VA examiner should indicate the point at which pain begins. In addition, with respect to range of motion testing, this must be conducted on active and passive motion and in weight-bearing and nonweight-bearing conditions (pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016)).

4.  Then, VA should conduct any other development actions deemed warranted and readjudicate the claim on appeal.  If the benefit sought is not fully granted, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


